Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks for 112b rejection of claims:

    PNG
    media_image1.png
    67
    646
    media_image1.png
    Greyscale

	The amendments/cancellations made to claims 2-5, 6-9, 11, 37, 38 and 40 overcome the 112b rejection and thus the 112b rejection is hereby withdrawn.
Applicants’ remarks for claim 1 and similar claims 37 and 40:

    PNG
    media_image2.png
    173
    648
    media_image2.png
    Greyscale

	The Examiner considers the applicants’ position. Based on the amendments, the rejection is hereby overcome.
Claim Objections
Claims 37 and 40 are objected to because of the following informalities:  
Claim 37 should state “A method by an optical antenna for a duplex link” in order to stay consistent with the scope of the invention. Line 17 should state “wherein the modifying uses a beam shaper” in order to correspond to the “modifying the duplex propagation pattern” step.
Claim 40 suffers the from the same informalities as claim 37 above.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 3-5, 7-10, 13-16 and 18 and claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in lines 12-14 “wherein the first lens is a dispersing optical unit for the Tx beam and a collecting optical unit for the Rx beam, and the first lens is a collecting optical unit for the Tx beam and a dispersing optical unit for the Rx beam”. This part of the limitation is vague and confusing. It is not clear how the first lens is both a dispersing optical unit and collecting unit for the Tx beam and a collecting unit and dispersing unit for the Rx beam. 
Claims 3-5, 7-10, 13-16 and 18 via dependency on claim 1.
Claim 37 states in lines 19-21, “wherein the first lens is a dispersing optical unit for the Tx beam and a collecting optical unit for the Rx beam, and the first lens is a collecting optical unit for the Tx beam and a dispersing optical unit for the Rx beam”. This part of the limitation is vague and confusing. It is not clear how the first lens is both a dispersing optical unit and collecting unit for the Tx beam and a collecting unit and dispersing unit for the Rx beam.
Claim 40 states in lines 20-22, “wherein the first lens is a dispersing optical unit for the Tx beam and a collecting optical unit for the Rx beam, and the first lens is a collecting optical unit for the Tx beam and a dispersing optical unit for the Rx beam”. This part of the limitation is vague and confusing. It is not clear how the first lens is both a dispersing optical unit and collecting unit for the Tx beam and a collecting unit and dispersing unit for the Rx beam.
Allowable Subject Matter
Claim 1 and its dependent claims will be allowed over the prior arts of record after overcoming the 112b rejection.
Claims 37 and 40 will be allowed over the prior arts of record after overcoming the claim objections and overcoming the 112b rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637